                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       v.
                                                                Case No. 19-cr-10080
MOSSIMO GIANNULLI and LORI
                                                         Leave to File Granted on 2/27/20
LOUGHLIN,

               Defendants.


         DEFENDANTS MOSSIMO GIANNULLI AND LORI LOUGHLIN’S
      SUPPLEMENTAL BRIEF IN SUPPORT OF THEIR MOTION TO COMPEL
         PRODUCTION OF MATERIAL AND EXCULPATORY EVIDENCE

       Ever since this prosecution began, Defendants have been trying to persuade the

Government to fulfill its disclosure obligations under the Due Process Clause, this Court’s Local

Rules, and the Federal Rules of Criminal Procedure. At every turn, the Government has steadfastly

maintained that it has fully complied with its obligations and is withholding no material

exculpatory information. Defendants’ pending motion to compel explains why the Government’s

assertions are inadequate, and why the Court should order the production of the full 302 Reports

and interview notes of Singer’s statements. See Defs’ Mot. to Compel (“Mot.”), ECF No. 693.

Common sense dictates that this evidence includes Singer’s statements about what he told his

clients about their alleged payments to USC—including whether he told them that the payments

would go to USC itself (for legitimate, university-approved purposes) or other legitimate charitable

causes, or that they would be used to bribe a rogue USC official. Id. at 1. Such evidence directly

speaks to Defendants’ state of mind and is quintessential Brady material.

       We submit this supplemental filing to advise the Court of an important new development

directly bearing on the Government’s ongoing Brady violations. Yesterday, the Government

provided a brand-new disclosure of obviously exculpatory information that has been in its
possession since at least October 28, 2018. That information consists of Rick Singer’s written

notes contemporaneously memorializing his discussions with FBI investigators about recorded

phone calls that they directed him to make to his clients in order to induce inculpatory statements

to be used against those clients in subsequent criminal prosecutions. Singer’s notes say that FBI

agents repeatedly yelled at him, instructed him to lie, and directed him not to mention on the

recorded calls that he had previously told the clients that their payments would be “donation[s]”

that would go “to the [university] program not the coach.” Oct. 2, 2018 Singer Notes, attached as

Exhibit A. Singer’s notes also indicate that one of the FBI agents pressured him to “agree . . . with

her that everyone [b]ribed” the schools, and that the agents wanted to “entrap” Defendant Gordon

Caplan and “nail” him “at all costs.”1 Id.

        Defendants are still reviewing the Government’s disclosure, which they will provide to the

Court in full under seal. But the most problematic aspect of this disclosure consists of notes that

Singer created on his iPhone in early October 2018, memorializing his interactions with FBI agents

on October 2, 2018:

               Loud and abrasive call with agents. They continue to ask me to
               tell a fib and not restate what I told my clients as to where there
               money was going -to the program not the coach and that it was
               a donation and they want it to be a payment.
               I asked for a script if they want me to ask questions and retrieve
               responses that are not accurate to the way I should be asking the
               questions. Essentially they are asking me to bend the truth which
               is what they asked me not to do when working with the agents and
               Eric Rosen.
               Liz [presumably an FBI agent] raised her voice to me like she
               did in the hotel room about agreeing with her that everyone
               Bribed the schools. This time about asking each person to agree
               to a lie I was telling them.
               Spoke to [REDACTED] which is a referral from Gordon Caplon
               [sic]. They want to nail Gordon at all costs. [REDACTED] told

   1
       Mr. Caplan pleaded guilty and was sentenced last year.


                                                 2
               me his daughter is a good runner 19 minute 3 mile good enough for
               recruited walk on or walk on to Wash U and Cornell. Explained the
               side door but very late and I probably could not do it at this stage.
               The agents told me to get him to take another school I had a
               relationship just to entrap him despite him never asking for any
               other school.
               When I told them Gordon texted me that [REDACTED] did not get
               extended time and the reasons why they still wanted me to ask him
               for a payment to take the SAT through WHCP even when he was
               not approved just to nail him. I said that is ludicrous as he will not
               entertain because she was not approved.
Id. (redactions and emphasis added).

       The Government’s cover letter indicates that “members of the prosecution team” became

aware of these notes on or about October 28, 2018—nearly 16 months ago—when they “saw all

or part” of the paragraphs quoted above. Feb. 26, 2020 Letter from Andrew E. Lelling at 1,

attached as Exhibit B. The letter claims that (1) the Government “believed the notes were

privileged and did not review them further”; (2) the Government “initiated a privilege review

process” in August 2019; and (3) Singer’s counsel “agreed to waive privilege over the notes” this

week. Id.

       The Government’s belated disclosure confirms—yet again—its ongoing Brady violations,

and the need for this Court’s urgent intervention to protect Defendants’ constitutional rights.

       First, the disclosure includes materially exculpatory information that the Government has

been concealing from Defendants, at the same time that it has been promising them—and this

Court—that all such materials have been handed over.

       The notes are patently material and exculpatory.         To obtain a conviction here, the

Government must prove that Defendants had the specific intent to defraud USC, and that their

payments were bribes as opposed to legitimate donations. Obviously, if Singer—an experienced

and (at the time) respected college-admissions counselor—told Defendants that their payments



                                                 3
were legitimate and would fund a university program, such information would be exculpatory

because it “cast[s] doubt on defendant’s guilt as to an[] essential element in a[] count in the

indictment.”    L.R. 116.2(a)(1).   Specifically, such evidence would directly disprove that

Defendants possessed the specific intent to bribe anyone. See, e.g., United States v. Sawyer, 85

F.3d 713, 730 (1st Cir. 1996).

        This is precisely the kind of exculpatory—and indeed, exonerating—information that

Defendants have been seeking with their Brady motion. As that motion explained,

               Common sense indicates that FBI interviewers asked Singer
               what he told his clients about their payments to USC and KWF.
               Were they told that their direct donations to university
               departments were bribes? Were they told that Singer would
               reroute their KWF donations, and if so, did he tell them those
               rerouted donations were legitimate? Or were they told that their
               money would be used to bribe individual USC employees?
               Although Singer’s answers to those questions are critical to
               establishing Giannulli and Loughlin’s intent with respect to the
               payments, the Government has not revealed how Singer
               responded. Indeed, the fact that the Government has never
               alleged that Singer told Giannulli and Loughlin that their KWF
               payments were going to Heinel personally is a strong reason to
               believe he told them the opposite—that the payments were
               legitimate.”
Mot. at 10 (emphasis added).

        The Government’s response to Defendants’ arguments was unequivocal: “The reality is

that the government has scrupulously adhered to its discovery obligations in this case, and gone

well beyond those requirements[.]”2      The Government argued that, “notwithstanding the

defendants’ hyperbolic and unsupported claims, the government is not withholding any

exculpatory evidence.” Id. at 2. And the Government asserted that, “to the extent the Giannullis

wish to argue that they acted in good faith because they believed their payments would go to a



   2
       Gov’t’s Consolidated Opp’n to Defs’ Mots. to Compel (“Gov’t Br.”), ECF No. 736 at 1.


                                               4
USC fund Heinel controlled—instead of into Heinel’s pocket—the government has produced the

relevant evidence to them.” Id. at 21-22 n.14 (emphasis added).

        Defendants’ reply explained that “[w]hat Singer told his clients about their payments is

obviously relevant to assessing whether Defendants had any intent to defraud USC,” and noted

that the Government has been conveniently vague in answering a simple question: “What did

Singer say about the extent to which Giannulli and Loughlin knew that their donations were really

personal bribes intended to induce Heinel to betray her duties to USC?” Defs’ Reply in Supp. of

Their Mot. to Compel (“Defs’ Reply”), ECF No. 807 at 11-12.

        The Government’s sur-reply then made light of these arguments: “The government has

broad powers, but they do not include mental telepathy or time travel. The government cannot

disclose witness statements before the witnesses make them.” Gov’t’s Consolidated Sur-Reply to

Defs’ Mots. to Compel, ECF No. 834 at 2.

        The Government’s latest round of supplemental disclosures establishes that the

Government was simply not being truthful with Defendants or the Court in the above filings. As

early as October 2, 2018, Singer told agents working on the case the exact information we have

been seeking in discovery, and those agents attempted to bully him into lying and saying something

different. See Ex. A. This belated discovery, which should have been produced no later than 28

days after arraignment, is devastating to the Government’s case and demonstrates that the

Government has been improperly withholding core exculpatory information, employing a “win at

all costs” effort rather than following their obligation to do justice.

        Second, the Government has failed to justify its refusal to turn over this material “within

28 days of arraignment.” L.R. 116.1(c)(1). On October 28, 2018—approximately seven months

before Defendants’ arraignment—“members of the team saw all or part of the first four paragraphs




                                                   5
under the entry for October 2, 2018,” Ex. B—which are the most exculpatory parts of Singer’s

October 2 notes. The Government’s professed reason for not turning the notes over sooner is

because it “believed the notes were privileged and did not review them further.” Id. But that

explanation is woefully inadequate. Nothing in those first four paragraphs even remotely suggests

that a privilege applies to the contents; all the notes contain is Singer’s summary of his interactions

with FBI agents and what they made him do. See Ex. A. Nothing in the notes includes legal

advice, statements to or by Singer’s counsel, or anything remotely related to such things.

       Moreover, the Government’s claim that it “did not review [the notes] further” upon

learning about them, Ex. B., is incredible on its face. According to the Government, on learning

that the supposed mastermind at the center of a vast conspiracy involving dozens of university

officials and public figures keeps notes of his daily interactions on his phone, it responded by not

reviewing those notes for evidence.3 So while it was actively investigating and building its case,

the Government claims that it simply ignored an obvious source of potential evidence. That

explanation does not hold up. And the Government’s assertion that “[i]n August 2019, . . . [it]

initiated a privilege review process,” id.—without explaining why it waited so long, or whether

that review process determined that the notes were privileged—does not justify the belated

disclosure of these core Brady materials either. Indeed, the Government asserts that it produced

the notes now because “[t]his week, Singer’s counsel agreed to waive privilege over the notes,”

id.—but that justification fails because the notes are not privileged, and the Government does not

even claim that they are.




   3
     As the full notes (or at least those produced yesterday) illustrate, they date back to at least
February 2012. See SINGER-PHONE-000802.


                                                  6
       Finally, the Government’s bogus claim that it “believed” these notes were privileged at the

time it learned of them is a red herring, as the Government had an obligation to relay the substance

of these conversations it had with Singer independent of the fact that he recorded notes of those

conversations. The Government’s stated position for its failure to produce these documents further

is every defense counsel’s worst nightmare: that cooperating witnesses relay exculpatory

information to the Government in their conversations, but the Government does not turn that

exculpatory information over unless someone writes it down. Indeed, the Government’s entire

justification for failing to turn over the FBI 302s or notes from its meetings with Singer is that it

has no obligation to produce the actual notes or memoranda from conversations with Singer in

which Brady information was shared, it solely has an obligation to describe the substance of what

he said. While we disagree as to the extent of the Government’s production obligation, that

principle obligated the Government to produce the substance of what Singer told the agents on

October 2, 2018, and there is, and can be, no excuse for the Government’s failure to do so.

                                          *      *       *

       Yesterday’s disclosures confirm the need for this Court to take action against the

Government’s egregious prosecutorial misconduct.             Specifically, the Court should grant

Defendants’ pending Brady motion and require disclosure of the 302s and underlying interview

notes (as well as the other relief requested, see Mot. at 20). Furthermore, the Court should order

an evidentiary hearing at which the Defendants can examine witnesses to create a record regarding,

at a minimum: (1) how and when the Government learned of Singer’s phone notes; (2) how and

why it chose not to disclose this information to Defendants sooner; (3) what other categories of

evidence the Government is withholding on the basis of a supposed privilege; and (4) how




                                                 7
yesterday’s disclosures square with the Government’s prior assertions that it was not withholding

exculpatory information.

Dated: February 27, 2020                           Respectfully submitted,

                                                   /s/ Sean M. Berkowitz
Perry J. Viscounty (admitted pro hac vice)         Sean M. Berkowitz (admitted pro hac vice)
LATHAM & WATKINS LLP                               LATHAM & WATKINS LLP
650 Town Center Drive                              330 North Wabash Avenue
20th Floor                                         Suite 2800
Costa Mesa, CA 92626                               Chicago, IL 60611
Phone: 714.540.1235                                Phone: 312.777.7700
perry.viscounty@lw.com                             Fax: 312.993.9767
                                                   sean.berkowitz@lw.com
Roman Martinez (admitted pro hac vice)
LATHAM & WATKINS LLP                               William J. Trach (BBO #661401)
555 Eleventh Street, NW                            LATHAM & WATKINS LLP
Suite 1000                                         200 Clarendon Street
Washington, DC 20004                               Boston, MA 02116
Phone: 202.637.2200                                Phone: 617.948.6000
roman.martinez@lw.com                              william.trach@lw.com

                      Counsel for Mossimo Giannulli and Lori Loughlin


George W. Vien (BBO #547411)                       David C. Scheper (admitted pro hac vice)
Joshua N. Ruby (BBO #679113)                       SCHEPER KIM & HARRIS LLP
DONNELLY, CONROY & GELHAAR, LLP                    601 West Fifth Street
260 Franklin Street                                12th Floor
Suite 1600                                         Los Angeles, CA 90071
Boston, MA 02110                                   Phone: 213.613.4655
Phone: 617.720.2880                                Fax: 213.613.4656
Fax: 617.720.3554                                  dscheper@scheperkim.com
gwv@dcglaw.com
jnr@dcglaw.com                                     Counsel for Lori Loughlin

Mark E. Beck (admitted pro hac vice)
Mark Beck Law, A Professional Corporation
350 West Colorado Boulevard
Suite 200
Pasadena, CA 91105
Phone: 213.596.7828
mbeck@markbecklaw.com

Counsel for Mossimo Giannulli


                                               8
                                 CERTIFICATE OF SERVICE

       I certify that this document, which was filed with the Court through the CM/ECF system,

will be sent electronically to all registered participants as identified on the Notice of Electronic

Filing, and that paper copies will be sent on February 27, 2020, to those identified as non-registered

participants.


                                                              /s/ Sean M. Berkowitz
                                                              Sean M. Berkowitz
